Title: From George Washington to Thomas McKean, 27 October 1781
From: Washington, George
To: McKean, Thomas


                  
                     Sir
                     Head Quarters near York 27th Octo. 1781
                  
                  I take the Liberty to inclose to your Excellency an Extract from a Letter lately received from Major General Heath—I beg you will be pleased to submit it to Congress & if any further Determinations are made respecting the Subject, that they may be transmitted to that Genl.  I have the Honor to be
                  
                     G.W.
                  
               